Title: To Benjamin Franklin from James Parker, 4 January 1770
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Woodbridge Jan. 4, 1769 [1770]
I am yet here about the Jersey Laws: I sent up to New York 8 Days ago, a Letter for you with the first of the inclosed Bill of Exchange for £200, Wats and Mc Evers on Harley and Drummond which I had of Mr. Colden: but the Weather has been so extreme severe, that I have not learnt whether it could be sent by a Merchantship, or by this Packet; but lest that should be with a Merchant Ship, I venture to send this per Packet. By that I sent a New power to you which I designed by Capt. Davis, who witnessed it, but he sailed suddenly and I knew it not. The Laws will take me here about two Weeks from this Time, when I hope to return to New-York. I continue very Stiff and sore but seem to gather Strength a little: I have resigned the Office in the Custom-House: We are otherways much as usual, and with the Utmost Regards remain Your most obliged Servant
James Parker
PS. I don’t remember ever to have seen your Examination in a Quebeck Paper, it was in several of the Eastern Ones; but I write to Quebeck about it, and if I can get it I will send it.
 
Addressed: For / Dr Benjamin Franklin / Craven Street / London / per Packet
